— Appeal by the defendant from (1) an amended judgment of the Supreme Court, Queens County (Browne, J.), rendered November 3,1989, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of grand larceny in the second degree under Indictment Number 2936/88, and (2) two judgments of the same court (Pitaro, J.), *649both rendered November 3, 1989, convicting him of grand larceny in the second degree (two counts; one count as to each indictment), upon his pleas of guilty, and imposing sentences under Indictment Numbers 2301/89 and 3676/89.'
Ordered that the judgments and the amended judgment are affirmed.
With respect to the defendant’s conviction of grand larceny in the second degree under Indictment Number 2936/88, the defendant admits that he engaged in one single criminal transaction between July 1, 1985, and December 1, 1987, during which he stole over $50,000 from the same victim. Therefore, assuming without deciding that the issue of whether he was properly convicted of grand larceny in the second degree is properly before us on this appeal from the amended judgment (cf., People v Manino, 90 AD2d 777), we note that since the crime of which he was convicted was not completed until after November 1, 1986, he was properly prosecuted under Penal Law § 155.40, as amended (L 1986; ch 515; see, People v Rosich, 170 AD2d 703). The sentence imposed upon his conviction of this crime was legal, and it, as well as the other sentences imposed under Indictment Numbers 2301/89 and 3676/89, were fully warranted under the circumstances of this case (see, People v Felman, 141 AD2d 889; cf., Bearden v Georgia, 461 US 660). Thompson, J. P., Bracken, Harwood and Miller, JJ., concur.